 450DECISIONSOF NATIONAL LABOR RELATIONS BOARDLocal 423, Laborers'InternationalUnion of NorthAmerica,AFL-CIO and V &C Brickcleaning Co.and Bricklayers and Allied MasonryTrades, Local55, Bricklayers,Mason and Plasterers InternationalUnion.Case 9-CD-251September29, 1972tional standards for both direct sales and purchases.Accordingly we find, as the parties have stipulated,that the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATIONSDECISION AND ORDER QUASHINGNOTICE OF HEARINGBY MEMBERSFANNING, KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by V & C Brickcleaning Co., hereincalled V & C, on February 15, 1972, alleging thatLocal 423, Laborers' International Union of NorthAmerica, AFL-CIO, herein called Laborers, had vio-lated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with the object of forcingV & C to assign certain work to Laborers rather thanemployees represented by Bricklayers and Allied Ma-sonry Trades, Local 55, Bricklayers, Mason and Plas-terers International Union, herein called Bricklayers.Pursuant to notice, a hearing was held beforeHearing Officer Bruce E. Pence on May 3, 1972, inColumbus, Ohio. All parties appeared at the hearing tand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. The Bricklayers there-after filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its ru-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the entire recordin this case and hereby makes the following findings:1.THE BUSINESS OF THE EMPLOYERV & C, an Ohio partnership whose principalplace of business is Marysville, Ohio, is a contractorengaged in the building and construction industry.During a 12-month representative period, V & Cperformed services in excess of $20,000 for customerslocated outside the State of Ohio; during this sameperiod V & C performed services valued in excess of$50,000 for Ohio firms who in turn meet the jurisdic-1The attorney for Laborers left the hearing shortly after his motion, thatthe hearing be dismissed because of the Laborers disclaimer of the disputedwork,was overruled by the Hearing Officer.The parties stipulated, and we find, that Laborersand Bricklayers are labor organizations within themeaning of Section 2(5) of the Act.IIITHE DISPUTEA. The Work in DisputeThe work in dispute is the use of a long-handledscraper to scrape and clean brick and concrete blockat the Ohio State University School of Dentistry con-struction site, Columbus, Ohio.B. Background and Facts of the DisputeKnowlton Construction Company is the generalcontractor on a job now in progress at the Ohio StateUniversity School of Dentistry construction site inColumbus, Ohio. V & C is a subcontractor forcleaning, scraping, pointing, and caulking block andbrick walls. It began work on the project in November1971. At that time V & C assigned its work to its ownemployees, who are bricklayers represented by Brick-layers with whom V & C has a contract. V & C hasno contract with the Laborers.Shortly after V & C began work on the project,a Laborers steward approached two of V & C's brick-layers, Jerry Chaney and Donald Cooper, and toldthem that Laborers would walk off the job if thebricklayers continued using long-handled scrapers toscrape excess mortar off the brick and block walls.Also, LaborersBusinessAgent John Gore and Labor-ersManager John Scales told Chaney that the long-handled scraper was a Laborers tool, and continueduse by bricklayers would cause Laborers to pull theirmen off the job. Lewis Colvin, a partner in V & C, wasnotified of this and advised Knowlton of Laborersthreat. Knowlton then told Colvin to cease doing thecontested work until the dispute could be settled. V &C's bricklayers were pulled off all cleaning and scrap-ing work but continued pointing and caulking opera-tions.The collective-bargainingagreementsigned bythe Bricklayers and V & C assigns the work ofcleaning all masonry to the Bricklayers. There is noevidence in the record that the Laborers, by contractor custom, have ever been assigned the work in dis-199 NLRB No. 48 LOCAL423, LABORERS451pute. This collective-bargaining agreement also pro-vides for the submission of all jurisdictional disputesbetween the Bricklayers and any other unions affiliat-ed with Building and Construction Trades Depart-ment, AFL-CIO,2 to the National Joint Board for theSettlement of Jurisdictional Disputes of the Buildingand Construction Trades Industry, herein called theJoint Board.At the hearing the attorney for the Bricklayersadvised the Hearing Officer that he had, on February23, 1972, addressed a letter to the chairman of theNational Joint Board advising him of the current dis-pute and requesting that the Joint Board consider thecase.However, there is no evidence that the JointBoard has taken any action on this case.C. Contentionsof thePartiesAt the outset of the hearing,the attorney for theLaborers informed the Hearing Officer that the La-borers now disclaimed the work in question.He thenmoved that the hearing be dismissed.The HearingOfficer overruled his motion and the attorney shortlythereafter left.Both V & C and the Bricklayers argue that thework in dispute should be retainedby V & C's brick-layers.Reasons given include efficiency,economy,and past practice.As far as the problem of the JointBoard's jurisdiction is concerned,the Bricklayersposthearing brief argues that none of the parties to thisdispute have agreed tobe bound bya Joint Board deci-sion.The BricklayersFebruary 23letter to the JointBoard was merely a notification of the existence of adispute,and not an intention to be boundby any deci-sion of the Joint Board. As for the Employer,the Brick-layers brief points out that the Employer neverjoined inthe letter to the Joint Board or ever agreed to be boundby theJoint Board in any way. And as for the Laborers,the Bricklayers notes that the Laborers is in noncompli-ance with the Joint Board and hence is notbound by anydecision of the Joint Board.D. Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that the parties have not agreedupon methods for the voluntary adjustment of thedispute. For the reasons stated below, we find it un-necessary to pass upon the merits with respect to aproper award of the disputed work because from therecord it appears that all the parties involved in theinstant proceeding agreed to be bound by a deter-mination of the Joint Board.The present Joint Board was created on April 3,1970, pursuant to an agreement between Building andConstruction Trades Department, AFL-CIO, andParticipatingContractors Employers' Associations.Sometime later, the agreement between V & C and theBricklayers was signed, expressly providing for JointBoard settlement of all jurisdictional disputes be-tween the Bricklayers and any other union affiliatedwith Building and Construction Trades Department,AFL-CIO. In view of the foregoing, we find that boththe Employer and the Bricklayers have agreed to bebound by a determination of the Joint Board.The Laborers Union is formally affiliated withBuildingand Construction TradesDepartment,AFL-CIO, a signatory to the April 3, 1970, agreementreconstituting the Joint Board. We therefore find thatthe Laborers also has agreed to be bound by a deter-mination of the Joint Board. The fact that the Labor-ers may be in a position of noncompliance with pastJoint Board determinations is immaterial for the pur-poses of this proceeding.Winn-Senter ConstructionCompany,194 NLRB No. 74.Our dissenting colleague would decline to quashthe notice of hearing, because he believes that aspeedy resolution of the instant dispute pursuant tothe agreed-upon method, i.e., the Joint Board, is un-likely.However, the thrust of Section 10(k) of the Actis to forbid the Board to settle the jurisdictional dis-pute only upon a showing of a method agreed uponby the parties of settling the dispute, not upon a fur-ther showing that the agreed-upon method will beexpeditious. Here, there is such an agreed-upon meth-od of settling jurisdictional disputes, the Joint Board;we are required to defer to that method.Ifwe retained jurisdiction in this case, the stat-utory purpose to encourage the voluntary settlementof jurisdictional disputes would be frustrated in thata party receiving an adverse decision from the agreed-upon tribunal for settling its jurisdictional disputewould be encouraged to ignore such decision, lapseinto noncompliance, and then come before this Boardfor a more favorable resolution of the dispute.Our dissenting colleague relies onBricklayers &Stonemasons Union Local No. 3 of Arizona (ConcreteErection),195 NLRB No. 32, andPlumbers and Pipe-fitters Local No. 32 (Tacoma Chapter of the AssociatedGeneral Contractors of America, Inc.),191 NLRB No.193, as authority for the proposition that the Boardshould not quash a notice of hearing when one of theparties is in a noncompliance status with past JointBoard decisions. However, in both of these cases, thebasic reason for not quashing was the fact that theemployer was not bound by Joint Board decisions.Accordingly, we shall quash the notice of hearingissued herein.2The Laborers is so affiliated. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERIt is hereby ordered that the notice of hearingissued in this proceeding be, and it hereby is, quashed.MEMBER KENNEDY,dissenting:Unlike my colleagues,Iwould not quash the no-tice of hearing in this proceeding.In my opinion,Section 10(k) of the Act permits the Board not to hearand determine the dispute only where the methodsagreed upon by the parties are likely to effectivelyresolve the jurisdictional controversy.For the follow-ing reasons,Ibelieve a fair,speedy, and efficaciousresolution of the instant dispute is unlikely.Although Laborers,through its affiliation withthe Building and Construction Trades Department oftheAFL-CIO, is a signatory to the agreement re-constituting the Joint Board,it has been declared bythat body to be in noncompliance with previousawards against its trade.Under the rules and regula-tions of the Joint Board,so long as Laborers remainsin noncompliance status "no decision in any case de-cided in favor of [Laborers]shall be issued."Also,while it is in noncompliance,Laborers is not entitledto a representative on the Joint Board.This,of course,means that even though Laborerswould be entitled to an award in its favor on themerits,the instant jurisdictional dispute could not befinally resolved by the Joint Board,if at all,unless anduntil Laborers complied with awards against it in oth-er, unrelated cases.Such needless delay places an un-fair burden on both V & C and Bricklayers and, in myopinion,is inconsistent with the congressional pur-pose expressed in Sections 8(b)(4)(D),10(k), and 10(1)of the Act to provide a rapid solution to jurisdictionaldisputes which interfere with the free flow of com-merce.Moreover,Laborers is essentially removed fromall involvement with Joint Board proceedings while itis in noncompliance.This raises serious questionsabout the fairness and regularity of the Joint Boarddecision-making process, especially where the work isnot awarded to the noncomplying union,albeit in nocircumstances could a union with a representative onthe Joint Board participate in a case involving itself.SeeSpielbergManufacturing Co.,112 NLRB 1080.Finally, the majority asserts that it is "immateri-al" that Laborers is in noncompliance status.And yet,on several recent occasions this Board has relied, inpart,upon such noncompliance to conclude that noeffective method for the voluntary adjustment of thedispute existed.See, e.g.,Bricklayers&StonemasonsUnion Local No. 3 of Arizona(Concrete Erection),195NLRB No. 32;Plumbers and Pipefitters Local No. 32(Tacoma Chapterof theAssociated General Contractorsof America,Inc.),191 NLRB No. 103.Since I believethose and similar cases were correctly decided, andbecause in my opinion the Joint Board is not likely toeffectively resolve the instant jurisdictional dispute, Iwould not quash the notice of hearing in this proceed-ing. I would hear and determine the dispute pursuantto the mandate of Section 10(k).